                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 THOMAS JAMES ZAJAC,                                 MEMORANDUM DECISION & ORDER
                                                      GRANTING PLAINTIFF’S MOTION
                Plaintiff,                             FOR EXTENSION OF TIME TO
                                                         OBJECT TO REPORT AND
 v.                                                        RECOMMENDATION

 JANE BALKEMA, et. al,
                                                                Case No. 2:17-cv-304
               Defendants.

                                                               Judge Clark Waddoups



                                            Background

       On April 3, 2017, pro se Plaintiff Thomas James Zajac, proceeding in forma pauperis,

commenced a Bivens action in the Northern District of Illinois. (See ECF No. 1.) On April 18,

2017, the case was transferred to the District of Utah and assigned to Judge Dee Benson. (See

ECF No. 7.) On November 6, 2017, the case was referred to Magistrate Judge Evelyn Furse

under 28 U.S.C. § 636(b)(1)(B). (See ECF No. 17.) On November 26, 2018, Magistrate Judge

Furse entered a Report and Recommendation, recommending that “the District Judge DISMISS

Mr. Zajac’s Complaint for failure to state a claim . . . .” (ECF No. 20 at 2.) Magistrate Judge

Furse also notified the parties that they must file any objection to the Report and

Recommendation within fourteen days of service thereof. (ECF No. 20 at 7-8.) On December 11,

2018, the court received Mr. Zajac’s Motion for Extension of Time to Respond to the Report and

Recommendation. (See ECF No. 21.) Mr. Zajac appears to request a 60 day extension of the

deadline to file an objection to the Report and Recommendation. (See ECF No. 21 at 1.) On

December 13, 2018, Judge Dee Benson entered an Order of Recusal, and the case was assigned


                                                 1
to the undersigned on this date. (ECF No. 22.)

                                          Conclusion

       Plaintiff’s Motion for Extension of Time to Respond to the Report and Recommendation,

(ECF No. 21) is GRANTED. Plaintiff may file an objection to the Report and Recommendation

on or before February 11, 2019.



DATED this 14th day of December, 2018.

                                            BY THE COURT:




                                            CLARK WADDOUPS
                                            United States District Judge




                                                 2
